PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,055,707
Issue Date: 6 Jul 2021
Application No. 14/749,573
Filing or 371(c) Date: 24 Jun 2015
Attorney Docket No. 079900-0942039-903US02  
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the PETITION FOR PATENT TERM ADJUSTMENT INCLUDING REQUEST FOR RECONSIDERATION UNDER 37 C.F.R. § 1.705(b),” (“Request”) filed September 3, 2021, which requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from eight hundred fifty-one (851) days to nine hundred fifty (950) days. The USPTO’s redetermination of the PTA indicates the correct PTA is 950 days. 

The petition is granted.

Relevant Procedural History

The patent issued with a PTA determination of 851 days on July 6, 2021. The present Request and $210 fee were timely filed on September 3, 2021. 

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 621 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 360 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
130 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 851 days (621 days of A Delay + 360 days of B Delay + 0 days of C Delay - 0 days of Overlap - 130 days of Applicant Delay).

The Request argues the Office erred when it entered a 99 day period of reduction pursuant to 37 CFR 1.704(c)(10) in connection with the filing of an APPLICANT SUMMARY INTERVIEW WITH EXAMINER on March 30, 2021 after a notice of allowance was mailed on March 8, 2021 because the submission of such a paper is not considered a failure to engage in reasonable efforts to conclude processing/examination of an application. The Request asserts the period of Applicant Delay is 31 days.

The Request argues the correct PTA is 950 days (621 days of A Delay + 360 days of B Delay + 0 days of C Delay – 0 days of Overlap – 31 days of Applicant Delay).

As will be discussed, the Office concurs that the 99 day period of reduction pursuant to 37 CFR 1.704(c)(10) assessed in connection with the filing of an APPLICANT SUMMARY INTERVIEW WITH EXAMINER on March 30, 2021 after a notice of allowance was mailed on March 8, 2021  is unwarranted. The correct period of Applicant Delay is 31 days. Therefore, the correct PTA is 950 days (621 days of A Delay + 360 days of B Delay + 0 days of C Delay – 0 days of Overlap – 31 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 621 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 621 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 360 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 360 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination the number of days of Applicant Delay is 130 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 31 days. 

The Request argues no reduction, not a 99 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of an APPLICANT SUMMARY INTERVIEW WITH EXAMINER on March 30, 2021 after a notice of allowance was mailed on March 8, 2021. The Office concurs.

Current 37 CFR 1.704(c)(10) provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

…

(10) Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

MPEP 2732 Reduction of Period of Adjustment of Patent Term [R-10.2019] contains a list of the papers that if filed after the mailing of a notice of allowance will not be considered a failure to engage in reasonable efforts to conclude processing/examination of an application. Number 13 on the list is “comments on the substance of an interview where the applicant-initiated interview resulted in a notice of allowance”.

Turning to the facts of this case:  A final Office action was mailed on January 25, 2021. On September 11, 2020, Examiner Dante Ravetti and applicant’s representative, Vanessa Bell, conducted an applicant-initiated telephonic interview in which the examiner and applicant’s representative discussed 35 U.S.C. 112 and reviewed the examiner’s rejections in the January 25, 2021 final Office action.  No reply to the last Office action had been filed. However, applicant was still required to file a statement of the substance of the interview.

From a review of the record, it appears no further communication between the parties took place. It appears that the February 24, 2021 applicant-initiated interview resulted in the notice of allowance, which was mailed on March 8, 2021. The March 8, 2021 notice of allowability and the March 12, 2021 corrected notice of allowability both included an examiner’s amendment that was authorized by Vanessa Bell during the February 24, 2021 applicant-initiated interview. Please note that applicant filed the APPLICANT SUMMARY INTERVIEW WITH EXAMINER on March 30, 2021, which was within one month of the March 1, 2021 mail date of the Applicant-Initiated Interview Summary. Applicant did not engage in behavior which would be considered a failure to engage in efforts to conclude processing/examination of the application.

Accordingly, the 99 day period of reduction has been removed.

The period of Applicant Delay is 31 days.


Conclusion

The Request asserts the correct period of Applicant Delay is 31 days and the correct PTA is 950 days (621 days of A Delay + 360 days of B Delay + 0 days of C Delay – 0 days of Overlap – 31 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 31 days.   Therefore, the correct PTA is 950 days (621 days of A Delay + 360 days of B Delay + 0 days of C Delay – 0 days of Overlap – 31 days of Applicant Delay).

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of nine hundred fifty (950) days.

The application file is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by nine hundred fifty (950) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction